Case: 16-30143       Document: 00514027000         Page: 1     Date Filed: 06/09/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                          United States Court of Appeals

                                     No. 16-30143
                                                                                   Fifth Circuit

                                                                                 FILED
                                   Summary Calendar                           June 9, 2017
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                  Plaintiff - Appellee

v.

LLOYD BROWN, III, also known as L. B.,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:04-CR-263-1


Before BARKSDALE, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Pursuant to a plea agreement, Lloyd Brown, federal prisoner # 23087-
034, was sentenced to, inter alia, 240 months’ imprisonment, following his
2005 guilty plea to:       conspiracy to possess, and possession with intent to
distribute, cocaine hydrochloride, cocaine base, and marijuana; possession of
firearms in furtherance of a drug-trafficking crime (mandatory five-year
consecutive sentence); and conspiracy to commit money laundering. In 2015,


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-30143      Document: 00514027000     Page: 2    Date Filed: 06/09/2017


                                  No. 16-30143

Brown moved under 18 U.S.C. § 3582(c)(2), for a sentence reduction in the light
of Amendment 782, which lowered his advisory Sentencing Guidelines range
because it covered most drug-related base offense levels.          In denying his
motion, Brown contends the court failed to properly consider his commendable
behavior while imprisoned, his positive efforts at self-improvement, and his
deteriorating health.
      The denial of a § 3582(c)(2) motion for a sentence reduction is reviewed
for abuse of discretion. E.g., United States v. Henderson, 636 F.3d 713, 717
(5th Cir. 2011). “A district court abuses its discretion if it bases its decision on
an error of law or a clearly erroneous assessment of the evidence.” Id. (quoting
United States v. Smith, 417 F.3d 483, 486–87 (5th Cir. 2005)). In short, Brown
was entitled to adequate consideration of his motion. See United States v.
Evans, 587 F.3d 667, 672–73 (5th Cir. 2009). We will generally assume a court
has complied with the two-step inquiry applicable to § 3582(c)(2) motions by:
determining movant’s eligibility for a reduction; and considering the 18 U.S.C.
§ 3553(a) factors. E.g., Henderson, 636 F.3d at 717–18; United States v. Larry,
632 F.3d 933, 936–37 (5th Cir. 2011).
      The parties agreed: Amendment 782 lowered Brown’s sentencing range;
and he was eligible for a reduction. Moreover, the record shows the court “gave
due consideration to [Brown’s] motion as a whole”, the policy statement of
Guideline § 1B1.10, and the § 3553(a) factors. United States v. Whitebird, 55
F.3d 1007, 1010 (5th Cir. 1995). Accordingly, there was no abuse of discretion
in denying the motion. Id.
      AFFIRMED.




                                         2